405 F.2d 1211
Joseph Wayne STROOPS, Appellant,v.UNITED STATES of America, Appellee.
No. 21354.
United States Court of Appeals Ninth Circuit.
February 5, 1969.

Appeal from the United States District Court for the Southern District of California; Fred Kunzel, Judge.
Charles T. Bumer, San Diego, Cal. (argued), for Stroops.
J. Perry Langford (argued), of Langford, Langford & Lane, San Diego, Cal., for Davis.
Phillip Johnson (argued), Asst. U. S. Atty., Edwin L. Miller, U. S. Atty., Philip W. Bumer (argued), Asst. U. S. Atty. (Stroops appeal), San Diego, Cal., for appellee.
Before BARNES, ELY and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
The judgment of conviction is reversed and the matter remanded with instruction to the District Court to dismiss. Davis v. United States, 382 F.2d 221 (9th Cir. 1967).